Title: From George Washington to Major General Israel Putnam, 1 July 1777
From: Washington, George
To: Putnam, Israel



Dr Sir
Middle Brook 1st July 1777.

At sunset this evening I receiv’d your letter of the 30⟨th. ulto—⟩the intelligence contain’d in the Copies of the letters you transm⟨itted,⟩ is truly interesting & it appears almost certain to me, that Genl Howe & G⟨enl⟩ Burgoyne design if possible to unite their attacks & form a junction of the⟨ir two⟩ Armies. I approve much of your conduct in

ordering Nixons Brigade to be ⟨in rea⟩diness, & I desire that it may be embark’d immediately with their Bagg⟨age to sail⟩ for Albany, as soon as Genl Varnums & Parsons Brigades are so ne⟨ar Peeks⟩ Kills, that they can arrive to supply their place before any Troops can come up ⟨the⟩ river & effect a landing, or as soon as a number of Militia equal to them can be ⟨got⟩ in. They will proceed up the river with the utmost dispatch on either of these even⟨ts⟩ happening. The Ships that were at Amboy, mov’d down round Staten Island this morning, & all the troops that were encamp’d opposite to the Town, struck their Ten⟨ts⟩ & March’d off. Upon the whole there is the strongest reason to conclude, ⟨that⟩ Genl Howe will push up the river immediately to Co-operate with the Army ⟨from⟩ Canada, which it appears from the accounts transmitted by Genl St Clair has cer⟨tainly⟩ in view an attack on Ticonderogo & the several dependant Posts. In this ⟨View⟩ of things, it seems absolutely necessary for you to pursue the most speedy & eff⟨ective⟩ measures to obtain a respectable reinforcement of the most Neighbouring ⟨Militia⟩. No time is to be lost—much may be at stake & I am persuaded if ⟨Genl⟩ Howe is going up the river he will make a rapid & vigorous push t⟨o gain⟩ the Highland passes. The Militia cannot object to turning o⟨ut, as⟩ the time of their detention cannot be long. Mr Howes movem⟨ents will be⟩ soon understood. you will not think of sending Glovers Briga⟨de down⟩ to the White plains in the present situation of affairs.
I cannot pretend to give directions about taking Guns f⟨rom the⟩ Fort for the Ships—I shall leave it to you and the other Genl Officers ⟨to act⟩ therein as may appear most expedient in your & their opinions.
The letter for Genl Geo. Clinton I have left open for your ⟨peru⟩sal, which you will dispatch to him by express after sealing it. I am Dr sr Yr &c.

G. W——n

